NU HORIZONS ELECTRONICS CORP.
KEY EMPLOYEE CHANGE-IN-CONTROL SEVERANCE AGREEMENT


This Agreement is effective as of the 3rd day of April, 2008 by and between Nu
Horizons Electronics Corp., a Delaware corporation with its principal place of
business at 70 Maxess Road, Melville, New York 11747 (the “Company”), and
Stephen A. Mussmacher (the “Employee”). Any reference to “Company” herein shall
mean Nu Horizons Electronics Corp. or any successor thereto.


WHEREAS, the Employee holds a key position with the Company; and


WHEREAS, the Company recognizes the substantial contributions the Employee has
made to the Company in such position; and


WHEREAS, the Company now wishes to provide reasonable severance protection to
the Employee in the event of any future “Change-in-Control” of the Company as
defined herein; and


WHERAS, the Employee and the Company understand that any severance payments made
to the Employee may be subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”);


NOW, THEREFORE, in consideration of the continued service of the Employee and
the mutual covenants and agreements herein contained, the Company and the
Employee hereby agree as follows:


 
1.
Term of Agreement; Employment Status



(a)           This Agreement shall be in effect from the effective date hereof
throughout the period of the Employee’s employment with the Company.  In the
event of a “Change-in-Control” of the Company (as defined herein), this
Agreement shall remain in effect until the later of (i) twelve months following
the date of such “Change-in-Control” or (ii) the date on which the Employee
receives payment in full of the severance compensation payable to Employee by
the Company pursuant to Section 2 of this Agreement.


(b)           Notwithstanding the above, the parties hereby agree that the
Employee’s employment is “at-will” and can be terminated by either party (with
or without cause) at any time.  The benefits provided hereunder shall be in
addition to the Employee’s annual salary, as determined by the Board of
Directors of the Company, and shall not (i) affect the right of the Employee to
participate in any current or future Company retirement plan or in any
supplemental compensation arrangement which constitutes a part of the Company’s
regular compensation structure, or (ii) be deemed salary or other compensation
to the Employee for the purpose of computing benefits to which the Employee may
be entitled under any retirement plan or other arrangement maintained by the
Company for the benefit of its employees.
 
 
1

--------------------------------------------------------------------------------

 
 
 
2.
Payments to Employee Following a Change-in-Control



In the event of the complete termination by the Company of Employee’s employment
(as contemplated under Code Section 409A)  within one year following a
“Change-in-Control” (as defined below) of the Company, the Company shall pay
Employee, within thirty (30) days of the termination of employment (subject to
Section 4 below), an amount equal to the average of the base salary paid to the
Employee for the three (3) preceding fiscal years (calculated by adding the base
salary paid for each of the three (3) preceding completed fiscal years and
dividing the sum by three (3), with the quotient equaling the amount to be
paid). All amounts paid to the Employee under this Section shall be paid in
twelve equal installments over the twelve-month period commencing on the date of
such termination, shall be treated as additional compensation and the Company
shall have the right to deduct any taxes required by law to be withheld with
respect to such amounts.


 
3.
Definition of Change in Control



As used herein “Change-in-Control” means (a) a change in control as such term is
presently defined in Regulation 240.12b-2 under the Securities Exchange Act of
1934 ("Exchange Act"); or (b) if any “person” (as such term is used in Section
13(d) and 14(d) of the Exchange Act) (other than any “person” who on the date of
this Agreement is a director or officer of the Company), becomes the “beneficial
owner” (as defined in Rule 13(d)-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing twenty (20%) percent of
the voting power of the Company’s then outstanding securities, as the case may
be, other than as a result of an acquisition of such securities from or by the
Company; or (c) if during any period of two (2) consecutive years during the
term of Employee's employment, individuals who at the beginning of such period
constitute the Board of Directors of the Company cease for any reason to
constitute at least a majority thereof.


 
4.
Specified Employee



In the event the Employee is classified as a “Specified Employee” as of the date
of termination of employment, as such term is defined in Code Section 409A and
the regulations thereunder, and provided that the payment required pursuant to
Section 2 hereof is determined to be subject to Code Section 409A, then
notwithstanding the terms of Section 2, such payment shall commence on the first
day of the seventh month following the date of the Employee’s termination of
employment.


 
5.
Entire Agreement; Modification



This Agreement constitutes the full and complete understanding of the parties
hereto and will supersede all prior agreements and understandings, oral or
written, with respect to the subject matter hereof.  Each party to this
Agreement acknowledges that no representations, inducements, promises or
agreements, oral or otherwise, have been made by either party, or anyone acting
on behalf of either party, which are not embodied herein and that no other
agreement, statement or promise not contained in this Agreement shall be valid
or binding.  This Agreement may not be modified or amended except by an
instrument in writing signed by the party against whom or which enforcement may
be sought.


 
2

--------------------------------------------------------------------------------

 


 
6.
Severability



Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms of provisions of this Agreement in any
other jurisdiction.


 
7.
Notices



All notices hereunder shall be in writing and shall be deemed to have been duly
given when delivered by hand, or one day after sending by express mail or other
"overnight mail service," or three days after sending by certified or registered
mail, postage prepaid, return receipt requested.  Notice shall be sent as
follows: if to Employee, to the address as listed in the Company's records; and
if to the Company, to the Company at its office as set forth at the head of this
Agreement, to the attention of its Chief Employee Officer.  Either party may
change the notice address by notice given as aforesaid.


 
8.
Assignability; Binding Effect



This Agreement shall be binding upon and inure to the benefit of Employee and
Employee’s legal representatives, heirs and distributees, and shall be binding
upon and inure to the benefit of the Company, its successors and assigns.  This
Agreement may not be assigned by the Employee.  This Agreement may not be
assigned by the Company except in connection with a merger or a sale by the
Company of all or substantially all of its assets and then only provided the
assignee specifically assumes in writing all of the Company's obligations
hereunder.


 
9.
Governing Law; Jurisdiction



(a)           All issues pertaining to the validity, construction, execution and
performance of this Agreement shall be construed and governed in accordance with
the laws of the State of New York, without giving effect to the conflict or
choice of law provisions thereof and by the provisions of the Code, including
without limitation, Section 409A of the Code, the Treasury Regulations
promulgated thereunder, and any other applicable pronouncements issued by the
Internal Revenue Service (“IRS”).  This Agreement is intended to comply, and be
administered and interpreted in a manner consistent, with the requirements of
Section 409A of the Code, the Treasury Regulations promulgated thereunder, and
any other applicable pronouncements issued by the IRS, and are intended to be a
good faith, reasonable interpretation thereof.


(b)           Employee hereby irrevocably submits to the jurisdiction of the
state or Federal courts located in Nassau County, New York in connection with
any suit, action or other proceeding arising out of or relating to this
Agreement and hereby agrees not to assert, by way of motion, as a defense, or
otherwise in any such suit, action or proceeding that the suit, action or
proceeding is brought in an inconvenient forum, that the venue of the suit,
action or proceeding is improper or that this agreement or the subject matter
hereof may not be enforced by such courts.


 
3

--------------------------------------------------------------------------------

 


10.
Headings



The headings in this Agreement are intended solely for convenience of reference
and shall be given no effect in the construction or interpretation of this
Agreement.


11.
Counterparts



This Agreement may be executed in several counterparts, each of which shall be
deemed to be an original but all of which together shall constitute one and the
same instrument.


IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an authorized officer and Employee has hereunto set his or her hand as of the
date first set forth above.

 

 
NU HORIZONS ELECTRONICS CORP.
                       
By:
/s/ Kurt Freudenberg
     
Name:
Kurt Freudenberg
     
Title:
Executive Vice President
and Chief Financial Officer
                       
/s/ Stephen A. Mussmacher
   
Employee: Stephen A. Mussmacher
 





 
 
4

--------------------------------------------------------------------------------

 